DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-4 and 6-10, 12-15, 18-19, 21-22 is the inclusion of the limitation a droplet ejector for a printhead that includes at least one electronic component integrated with a substrate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11, 20 is the inclusion of the limitation a droplet ejector for a printhead that includes wherein both the inner and outer pairs of drive electrodes are electrically connected to a drive circuit configured to, when in use and connected to a power supply, apply a first potential difference between the inner pair of electrodes to cause deflection of the inner piezoelectric body in a first direction and to apply a second potential difference between the outer pair of electrodes to cause deflection of the outer piezoelectric body in a second direction opposite said first direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 16 is the inclusion of the limitation a droplet ejector for printhead that includes one or more piezoelectric 
	The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation a droplet ejector for a printhead that includes one or more piezoelectric materials comprise ceramic material comprising aluminium and nitrogen and optionally one or more elements selected from: scandium, yttrium, titanium, magnesium, hafnium, zirconium, tin, chromium, boron.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 23 is the inclusion of the limitation a droplet ejector for a printhead that includes a protective layer covering the inner and outer actuator arrangements and the nozzle forming layer.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 24-26 is the inclusion of the limitation a printhead comprising a plurality of droplet ejectors that includes at least one electronic component integrated with a substrate.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 27-29 is the inclusion of the method of actuating a droplet ejector that includes the method steps of actuating the inner actuator arrangement and/or actuating the outer actuator arrangement to thereby cause displacement of at least a portion of the nozzle portion of the nozzle-forming layer and consequently ejection of fluid from the fluid chamber through the fluid chamber outlet.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 30-32 is the inclusion of the method of actuating a droplet ejector that includes the method steps of wherein actuating the inner actuator arrangement comprises applying a first potential difference between the inner pair of drive electrodes to cause deflection of the inner piezoelectric body and wherein actuating the outer actuator arrangement comprises applying a second potential difference between the outer pair of drive electrodes to cause deflection of the outer piezoelectric body.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853